Herbert, J.,
dissenting. Due to the advanced age of the respondent, his relative blindness from cataracts of each eye, accompanied by hepatitis which prevented an operation to remove the cataracts until April of 1962, which circumstance, his physician stated, “would certainly cloud his judgment, as far as I am concerned,” together with his present physical illness and the facts that he practiced law for nearly 40 years without a blemish on his record and that there was no loss to the trust estate by reason of his improvident speculation, I believe that suspension of the respondent from the practice of law for an indefinite period is sufficient to meet the requirements of justice.